DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In accordance with Applicant's arguments presented in parent Application 14/946,596 on November 27, 2018, the prior art of Record including Maldari and Delker does not fairly teach, suggest, or render obvious the limitations of Claims 1, 14, and 18 including:
A method, comprising:
at a server system having one or more processors and memory storing one or more programs for execution by the one or more processors:
receiving from a first device:
(i) a request from a user indirectly referencing a media content item; and
(ii) content information including one or more portions of audio and/or video components of media detected by the first device, the media having originated from a third party content provider independent of the server system; and

matching the content information received from the first device to a portion of content stored in the server system; and
identifying the media content item based on the matching.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426